Plaintiff sues upon a promissory note. Defendant answers that there was duress, and counterclaims for the recovery of payments already made. No question is before us in respect of the adequacy of the answer considered as a defense. The point to be determined is the validity of the counterclaim.
The substance of the counterclaim is this: The defendant's brother-in-law, one Bloch, was bankrupt and the plaintiff's debtor. The plaintiff informed the defendant that Bloch was guilty of criminal misappropriation of its funds, and threatened to arrest him and send him to prison unless it received the defendant's notes for the amount of the indebtedness. The defendant believed that the plaintiff would carry out its threats. The pressure thereby exerted overpowered and constrained his will. He executed the notes to save his brother-in-law from jail, and to save his sister, Bloch's wife, from the shame of her husband's disgrace, and the loss of her sole support. The note in suit is one of a series on which payments have been made. The defendant asks judgment that the payments be returned.
We think the defendant, if a victim of duress, was at the same time a wrongdoer when he stifled a charge of crime. In such circumstances the law will leave the parties where it finds them (Haynes v. Rudd, 102 N.Y. 372). Neither is permitted to recover from the other. The contract is not helped by the suggestion that, for *Page 253 
all that appears, Bloch may have been innocent. That issue, beyond doubt, would be irrelevant if prosecution had begun (Gorham v. Keyes, 137 Mass. 583, 584; Steuben County Bank
v. Mathewson, 5 Hill, 249). We are asked to hold otherwise where prosecution is merely threatened. Some cases do, indeed, give effect to that distinction. The prosecution once initiated, they say, must be left to take its course; the prosecution merely threatened, may be bought off, if directed against innocence. COWEN, J., so held in 1843, upon a trial in the Supreme Court (Steuben County Bank v. Mathewson, supra). His decision has been followed in some jurisdictions (Manning v. ColumbianLodge, 57 N.J. Eq. 338; Schultz v. Catlin, 78 Wis. 611;Woodham v. Allen, 130 Cal. 194; Rieman v. Morrison,264 Ill. 279, 285; Deere  Co. v. Wolff, 65 Ia. 32), and rejected elsewhere (State v. Carver, 69 N.H. 216, 219; Koons v.Vanconsant, 129 Mich. 260; Jones v. Dannenberg Co.,112 Ga. 426, 430). We think it has not been law in this state since the ruling of this court in Haynes v. Rudd (supra). There the plaintiff gave his note under duress to stifle a prosecution threatened, but not begun. We approved a charge that "an agreement to suppress the evidence of a crime alleged to have been committed" was as illegal as one "to suppress the evidence or refrain from prosecuting a crime which had been in fact committed." In so far as Steuben County Bank v. Mathewson is to the contrary, it was thereby overruled.
The principle thus vindicated is simple and commanding. There is to be no traffic in the privilege of invoking the public justice of the state. One may press a charge or withhold it as one will. One may not make action or inaction dependent on a price (Jones v. Merionethshire Bldg. Society, 1892, 1 Ch. 173, 183). The state has, indeed, no interest to be promoted by the prosecution of the innocent (Steuben County Bank v.Mathewson, supra, at pp. 252, 253; Manning v. ColumbianLodge, *Page 254 supra). That consideration, if it were controlling, is as applicable to agreements to discontinue as to agreements to abstain. The state has an interest, however, in preserving to complainants the freedom of choice, the incentives to sincerity, which are the safeguards and the assurance of the prosecution of the guilty (Gorham v. Keyes, supra; Partridge v. Hood,120 Mass. 403, 405; Jones v. Dannenberg Co., 112 Ga. 426, 430,431; Keir v. Leeman, 6 Q.B. 308). Innocence will strangely multiply when the accuser is the paid defender. In such matters, the law looks beyond the specific instance, where the evil may be small or nothing. It throttles a corrupting tendency.
We are urged in apportioning the blame to allot a heavier weight of guilt to the plaintiff who exacted than to the defendant who complied. The same argument was pressed in Haynes
v. Rudd (102 N.Y. 372, reversing 30 Hun, 237). We found no inequality sufficient to set the law in motion at the suit of knowing wrongdoers to undo a known wrong (102 N.Y. at p. 377). They had chosen to put private welfare above duty to the state. The state would not concern itself with the readjustment of their burdens unless for some better reason than the fact that indifference to duty had followed hard upon temptation. Excuse would seldom fail if temptation could supply it. We think the case at hand is controlled by that decision. Schoener v.Lissauer, 107 N.Y. 111, (not to dwell on other elements of difference) was a suit by heirs at law, themselves innocent of wrongdoing, for the cancellation of a mortgage, a cloud upon their title (p. 116). Here the suppliant for relief is himself the author of the wrong. In following Haynes v. Rudd upon facts substantially identical, we do not exclude the possibility that variant degrees of mitigation may permit variant conclusions. A different question would be here, for illustration, if the charge of crime had been put forward in bad faith, without reasonable *Page 255 
foundation or genuine belief. Innocence maintaining its good repute against mere malice and oppression might move us to view with charity its methods of defense (Cf. Richardson v.Crandall, 48 N.Y. 348, 363). A charge without foundation in belief is a charge in name only, a snare and a decoy. Nothing in the defendant's counterclaim suggests this mitigation of his offense. Nothing is here set forth to rebut the presumption of an accusation honestly conceived and genuinely maintained. The law does not tolerate the bargain which stifled it for pay.
The order should be affirmed, with costs, and the question certified answered in the negative.
HISCOCK, Ch. J., CHASE, HOGAN, POUND, McLAUGHLIN and ANDREWS, JJ., concur.
Order affirmed.